     2:18-mn-02873-RMG     Date Filed 07/23/21     Entry Number 1799         Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

                                 )               MDL No. 2873
 EMERALD COAST UTILITES          )
 AUTHORITY,                      )               Master Docket No. 2:18-mn-2873
                                 )
                                 )               JUDGE RICHARD M. GERGEL
             Plaintiff,          )
v.                               )               This Document relates to:
                                 )
3M COMPANY, et al.,              )               Civil Case No. 2:18-cv-3488-RMG
                                 )
             Defendants.         )


      PLAINTIFFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT DYNAX
        CORP.’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(2)
   2:18-mn-02873-RMG           Date Filed 07/23/21      Entry Number 1799         Page 2 of 22




                                  I.         INTRODUCTION

       Plaintiff, Emerald Coast Utilities Authority (“ECUA” or “Plaintiff”), submits this brief in

opposition to the motion to dismiss filed by Defendant Dynax Corporation (“Dynax”) pursuant to

Fed. R. Civ. P. 12(b)(2) [ECF No. 1287]. Dynax moves this Court to dismiss ECUA’s case against

Dynax in its entirety arguing that this Court does not have jurisdiction over Dynax (Mem. of Law

in Support of Def. Dynax Corp.’s Mot. to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) [ECF 1287-

1]) (“Def’s. Mem.”)). Dynax’s argument is without merit and, therefore, ECUA, respectfully

requests that this Court deny Dynax’s motion.

                                   II.         BACKGROUND

       Plaintiff is a local governmental body, corporate and politic, formed by the Florida

Legislature to provide certain utility services in and around Escambia County. (Am. Compl. ¶ 1)

[ECF No. 68]. More particularly, ECUA operates 31 wells, which pump groundwater from the

Sand-And-Gravel Aquifer to supply drinking water to customers throughout Pensacola and certain

areas within the County. (Id. ¶ 2). Combined ECUA provides drinking water to 180,000 customers,

an average of 31 million gallons daily. (Id.) ECUA has at least four wells that are contaminated

with perfluorooctane sulfonate (“PFOS”) and perfluorooctanoic acid (“PFOA”). (Id. ¶¶ 3, 8).

       Both PFOA and PFOS historically were used as components of aqueous film forming

foams (“AFFF”), which is used to extinguish aviation, marine, fuel and other fires (Id.) Both

chemicals are highly soluble in water, do not easily biodegrade and persist in the environment. (Id.

¶¶ 4, 54). The AFFF made by Defendants contained either PFOA or PFOS or manufactured their

AFFF the fluorochemicals used in their AFFF through a telomerization which produces

fluorochemicals that degrade into PFOA. (Id. ¶¶ 49-50).




                                                 2
   2:18-mn-02873-RMG            Date Filed 07/23/21      Entry Number 1799       Page 3 of 22




       Further, both chemicals are known animal carcinogens and likely human carcinogens. (Id.)

The United States Environmental Protection Agency (“EPA”) has stated that “human

epidemiology data report associations between PFOA exposure and high cholesterol, increased

liver enzymes, decreased vaccination response, thyroid disorders, pregnancy- induced

hypertension and preeclampsia, and cancer (testicular and kidney)” and that “there is suggestive

evidence of carcinogenic potential for PFOS.” (Id.) Further, PFOA and PFOS persistent in the

human body. (Id. ¶¶ 42, 44-45). The EPA has issued Health Advisory Values for PFOA and PFOS

found in drinking water of 70 parts per trillion (“ppt”) (Id. ¶ 47).

       Pensacola International Airport, formerly Pensacola Gulf Coast Regional Airport and

Pensacola Regional Airport (Hagler Field), has historically used, as directed by the manufacturers,

PFOS/PFOA-containing AFFF in training exercises which resulted in PFOS and PFOA entering

the environment. (Id. ¶¶ 5, 55) Both PFOA and PFOS, when sprayed onto outdoor surfaces, as

intended, migrate through to the soil and into the groundwater, and thereby contaminate the

underground aquifer and the water pumped into the Plaintiff’s drinking water supply. (Id.)

       Similarly, Bronson Field is a former Naval Auxiliary Air Station which likewise used

PFOA/PFOS-containing AFFF in training activities and/or in responding to fire emergencies at its

facility in Pensacola, Florida. (Id. ¶¶ 6, 56). Despite using the AFFF as directed by the AFFF

manufacturers, this also resulted in PFOS and PFOA entering the environment. (Id.) As a result of

this contamination, ECUA now seeks to recover the cost of remediating and/or treating its supply

contaminated drinking water system. (Id. ¶ 7).

       The Defendants in this action, including but not limited to Dynax, manufactured, marketed,

promoted, distributed and/or sold AFFF containing PFOA and/or PFOS, components that convert




                                                  3
      2:18-mn-02873-RMG              Date Filed 07/23/21           Entry Number 1799             Page 4 of 22




into PFOA or PFAS for use in AFFF products and/or supplied fluorosurfactant products for use in

AFFF (Id. ¶¶ 9-21, 29-30).

           The Defendants in this action, including but not limited to Dynax, knew, or reasonably

should have known that both PFOA and PFOS are toxic when sprayed into the open environment

and that both chemicals readily migrate through the subsurface to mix with groundwater, are

resistant to natural degradation, make drinking water non-potable and can only be removed from

drinking water at significant expense. (Id. ¶ 57). Further, Defendants should have known that both

PFOS and PFOA can be absorbed into the lungs and gastrointestinal tract, potentially causing

severe dame to the liver, kidney, and central nervous system in addition to other toxic effects. (Id.)

           Dynax is a Delaware Corporation with its principal place of business located at 103

Fairview Park Drive, Elmsford, New York 10523-1544 (Id. ¶ 26).1 Dynax was founded in 1991

and began selling fluorosurfactants for use in AFFF in 1994.2 Between 1994-present, Dynax has

sold its fluorosurfactants to the following AFFF manufacturers:                         REDACTED



                                                        .3 These Dynax customers exist under the law of

different states and have principal places of business throughout the United States.4


1
  Dynax Corporation currently identifies 103 Fairview Park Drive, Elmsford, N.Y., as its address for service of process
with the Division of Corporations of the New York State Department of State. In the Declaration of Eduard Kleiner
(“Kleiner Decl.”) in Support of Dynax’s Motion to Dismiss, Dr. Kleiner, the Founder and President of Dynax, claims
that Dynax’s headquarters now is located at 79 Westchester Avenue, Pound Ridge, New York 10576. See Kleiner
Decl. ¶¶ 2-3 [ECF No. 1287-2]. Both addresses are located in Westchester County, New York.
2
    Kleiner Decl. ¶¶ 6, 8.
3
 Defendant Dynax Corporation’s Responses to Plaintiff’s First Set of Interrogatories at Response to Interrogatory
No. 4, attached as Ex. A.
4
  See e.g., Defendant Buckeye Fire Equipment Company is a Ohio corporation with its principal place of business at
110 Kings Road, Mountain, North Carolina 28086; see also, Defendant National Foam is a Pennsylvania corporation
with its principal place of business at 350 East Union Street, West Chester Pennsylvania 19382, Defendant Tyco/Ansul
is a Delaware limited partnership with its headquarters located at 1400 Pennbrook Parkway, Landsdale, Pennsylvania,
Defendant Kidde is a Delaware corporation with its principal place of business at One Carrier Place, Farmington,
Connecticut 06034. (Am. Compl. ¶¶ 10, 12, 12, 30.).

                                                          4
2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799   Page 5 of 22




                                                              REDACTED




                          REDACTED




REDACTED
2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799   Page 6 of 22




                           REDACTED


         REDACTED
     2:18-mn-02873-RMG          Date Filed 07/23/21       Entry Number 1799         Page 7 of 22




well aware of the likelihood of its products being utilized in any State with an airport or a military

base or installation as those are the primary consumers of MIL-Spec AFFF.

        As described in greater detail below, Dynax has failed to meet its burden to succeed on a

motion to dismiss pursuant to Rules 12(b)(2) and, therefore, ECUA respectfully requests that this

Court deny its motion in its entirety.

                                     III.        ARGUMENT

A.      The Court has Personal Jurisdiction over Dynax.

        1.      Plaintiffs Must Only Make a Prima Facie Showing of Personal Jurisdiction in
                the Transferee Court

        “When a court's personal jurisdiction is challenged under Rule 12(b)(2) the burden is on

the plaintiff to establish that a ground for jurisdiction exists.” Booze Pops Ltd. Liab. Co. v. Real

Estate Flipz, Inc., No. 2:20-cv-691-RMG, 2020 U.S. Dist. LEXIS 108321, at *10 (D.S.C. June 21,

2020) (citing Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989)). Further, “[w]hen the court

resolves the motion on written submissions (as opposed to an evidentiary hearing), the plaintiff

need only make a ‘prima facie showing of a sufficient jurisdictional basis.’" Id. “However, the

plaintiff's showing must be based on specific facts set forth in the record.” Id. (citing Magic Toyota,

Inc. v. S.E. Toyota Distribs., Inc., 784 F. Supp. 306, 310 (D.S.C. 1992)). “The Court may consider

the parties' pleadings, affidavits, and other supporting documents but must construe them ‘in the

light most favorable to plaintiff, drawing all inferences and resolving all factual disputes in his

favor, and assuming plaintiff's credibility.’" Id. (citing Sonoco Prods. Co. v. ACE INA Ins., 877 F.

Supp. 2d 398, 404-05 (D.S.C. 2012) (internal quotation and alteration marks omitted)); see also,

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003) (in

deciding a motion to dismiss, “the court must take all disputed facts and reasonable inferences in

favor of the plaintiff.”).


                                                  7
   2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799         Page 8 of 22




       Where “a defendant's sworn affidavit contests the allegations in the complaint…the

plaintiff bears the burden to present an affidavit or other evidence showing jurisdiction exists over

the non-resident defendant.” Id. Personal jurisdiction is established by a preponderance of the

evidence. Id. at 396.

       As this is a multidistrict litigation, Plaintiff must show that the transferor court, where the

case originated, would have personal jurisdiction over Dynax. In re FMC Corp. Patent Litig., 422

F. Supp. 1163, 1165 (J.P.M.L. 1976) (per curiam) (citing In re Sugar Indus. Antitrust Litig., 399

F. Supp. 1397, 1400 (J.P.M.L. 1976)). ECUA case was originally filed in the Northern District of

Florida. [ECF No. 1]. Since that time, Plaintiff has since amended its complaint twice and filed it

directly in the District of South Carolina pursuant to this Court’s direct-filing orders [ECF Nos.

3D & 3E], the Second Amended Complaint specifically avers that jurisdiction is based on diversity

and that ECUA is a citizen of Florida and no named Defendant is a citizen of Florida, and,

moreover, a substantial part of the property at issue is within the Northern District of Florida. (Am.

Compl. ¶¶ 36-39).

       Personal jurisdiction exists over Dynax in the Northern District of Florida. "A federal

district court sitting in diversity may exercise personal jurisdiction to the extent authorized by the

law of the state in which it sits and to the extent allowed under the Constitution." Waters Edge

Living, LLC v. RSUI Indem. Co., No. 4:06cv334-RH/WCS, 2007 U.S. Dist. LEXIS 23809, at *8-

9 (N.D. Fla. Mar. 31, 2007) (citing Meier ex rel. Meier v. Sun Intern. Hotels, Ltd., 288 F.3d 1264,

1269 (11th Cir. 2002)). "The court must determine whether the . . . Defendants' activities satisfy

the Florida long-arm statute and, if satisfied, whether the extension jurisdiction comports with the

due process requirements of the Fourteenth Amendment." Id. "There are two types of personal

jurisdiction: specific and general." Madara v. Hall, 916 F.2d 1510, 1516 n.7 (11th Cir.



                                                  8
   2:18-mn-02873-RMG            Date Filed 07/23/21       Entry Number 1799          Page 9 of 22




1990). "Specific personal jurisdiction is founded on a party's contacts with the forum state that are

related to the cause of action. General personal jurisdiction arises from a party's contacts with the

forum state that are unrelated to the litigation." Id.

        2.      Florida’s Long-Arm Statute

        Florida’s long-arm statute, Fla. Sta. § 48.193, provides for broad jurisdiction over

Defendants. Execu-Tech Business Systems, Inc. v. New Oji Paper Co., Ltd., 752 So 2d 582, 584

(Fla. 2000). Under Florida’s long-arm statute, “specific jurisdiction arises where the defendant’s

activities in the forum are related to the cause of action alleged in the complaint.” Id.

(citing Consolidated Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286, 1292 (11th Cir. 2000).).

    Fla. Stat. § 48.193(1)(a)(6)(b) provides, in relevant part, as follows:

    (1) Any person, whether or not a citizen or resident of this state, who personally or through an
        agent does any of the acts enumerated in this subsection thereby submits himself or herself
        and, if he or she is a natural person, his or her personal representative to the jurisdiction of
        the courts of this state for any cause of action arising from the doing of any of the following
        acts:

                                                ****

        6. Causing injury to persons or property within this state arising out of an act or omission
        by the defendant outside this state, if, at or about the time of the injury, either:

                                             ****
        b. Products, materials, or things processed, serviced, or manufactured by the defendant
        anywhere were used or consumed within this state in the ordinary course of commerce,
        trade, or use.

Fla. Stat. § 48.193(1).

        The plain language of the long-arm statute confers this Court with jurisdiction. The above-

cited provision provides for jurisdiction in a Florida court where a defendant manufactures a

product outside of Florida, which causes injury in Florida, in the ordinary course of commerce or




                                                   9
     2:18-mn-02873-RMG              Date Filed 07/23/21           Entry Number 1799              Page 10 of 22




use. That is precisely the circumstances presented by the case at bar. More particularly, Plaintiff’s

Second Amended Complaint states that Defendants, including New York headquartered Dynax,

manufactured, marketed, promoted, distributed and/or sold AFFF containing PFOA and/or PFOS,

and/or components that convert into PFOA or PFAS for use in AFFF products and/or supplied

fluorosurfactant products for use in AFFF (Id. ¶¶ 9-21, 29-30).

         Plaintiff further alleges that use of such AFFF in fire training activities at Pensacola airport

and at Bronson Field for both training and actual emergencies resulted in PFOA and PFOS entering

the environment and migrating through the groundwater, and thereby contaminating the

underground aquifer and the water that was pumped in Plaintiff’s wells (Id. ¶¶ 5-6; 55-56). These

allegations combined with the evidence in the record make a prima facie showing that Dynax

caused injury in the State of Florida, i.e., contamination of Plaintiff’s water wells, by

manufacturing products outside the State that were consumed within the State in the ordinary

course of use. As such, personal jurisdiction under Florida’s long-arm statute is proper.15

         2. Exercising Jurisdiction over Dynax Comports with the Due Process Clause of the
            Fourteenth Amendment

         In addition to jurisdiction being proper under Florida’s long-arm statute, the exercise of

jurisdiction over Dynax also comports with due process. "A district court may exercise in

personam jurisdiction over a nonresident so long as the defendant has certain minimum contacts

with [the forum] such that the maintenance of the suit does not offend traditional notions of fair

play and substantial justice." Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citations and

internal quotations omitted). “A State generally has a ‘manifest interest’ in providing its residents



15
  To the extent that Dynax is arguing that the long-arm statute does not confer specific jurisdiction because it did not
directly sell its fluorosurfactants to a Florida customer, this argument has been rejected by the Florida Supreme Court.
See Ford Motor Co. v. Atwood Vacuum Machine Co., 392 So. 2d 1305 (Fla. 1981).


                                                          10
  2:18-mn-02873-RMG            Date Filed 07/23/21       Entry Number 1799          Page 11 of 22




with a convenient forum for redressing injuries inflicted by out-of-state actors.” Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 473-74 (1985). “Moreover, where individuals ‘purposefully derive

benefit’ from their interstate activities….it may well be unfair to allow them to escape having to

account in other States for consequences that arise proximately from such activities; the Due

Process Clause may not readily be wielded as a territorial shield to avoid interstate obligations that

have been voluntarily assumed.” Id.

        “The minimum contacts requirement is satisfied where the defendant purposefully directs

activities at the forum state and litigation arises out of those activities.” Transglobal Airways Corp.

v. JAF, LLC, No. 06-22592-CIV-UNGARO, 2007 U.S. Dist. LEXIS 110274, at *40-42 (S.D. Fla.

Nov. 13, 2007) (citing Green v. USF & G Corp., 772 F. Supp. 1258, 1262 (S.D. Fla. 1991).). “In

other words, there are sufficient minimum contacts where the defendant ‘purposefully avails'

himself of the privilege of conducting activities within the forum state." Id. (quoting Hanson v.

Denckla, 357 U.S. 235, 253 (1958)). “The activities must be such that the defendant would

‘reasonably anticipate being haled into court’ in Florida.” World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980); Burger King Corp., 471 U.S. at 472.). "Where a forum seeks

to assert specific jurisdiction over an out-of-state defendant who has not consented to suit there,

this 'fair warning' requirement is satisfied if the defendant has 'purposefully directed' his activities

at residents of the forum, and the litigation results from alleged injuries that 'arise out of or relate

to' those activities." Burger King Corp., 471 U.S. at 472-73 (citing Keeton v. Hustler Magazine,

Inc., 465 U.S. 770 (1984).).

       Importantly, a strict causal nexus between contacts and claim is not necessary to support

personal jurisdiction.” Ford Motor Co. v. Montana Eighth Judicial Dist. Court, 141 S. Ct. 1017,




                                                  11
     2:18-mn-02873-RMG               Date Filed 07/23/21        Entry Number 1799    Page 12 of 22




1026 (2021). Rather, in Ford, the Supreme Court adopted a more wholistic contacts analysis not

limited to a causal showing. Id.

           The issue of jurisdiction in the context of a groundwater contamination products liability

case was thoroughly litigated in In re: Methyl Tertiary Butyl Esther Prods. Liab. Litig., MDL No.

1358 (S.D.N.Y.) (“In re: MTBE”). In that multi-district litigation, dozens of public water suppliers

sued defendants for damages to their drinking water supplies caused by the defendants’

introduction of the toxic contaminant MTBE into the marketplace. In re: MTBE, 2005 U.S. Dist.

LEXIS 753, at *2-3 (S.D.N.Y. Jan. 18, 2005). Out-of-state defendants filed a motion to dismiss

under Rule 12(b)(2) which the court rejected under the laws of seven separate states. Id. at *73-

74.16

           In denying the defendants’ motion, the court held that the various state courts interpret the

provision of their respective long-arm statutes relating to the transaction of business broadly and

the defendant’s conduct of receiving financial revenue from the sale of its product used in each

state constituted a transaction of business and constituted sufficient minimum contacts to exercise

jurisdiction in each of the forum states. Id. at *48. The court recognized that the defendants

benefited from the sale of MTBE which was distributed to every state in the nation. Id. at *48-49.

           The court further stated as follows:

           The touchstone of determining whether a . . . court may exercise personal
           jurisdiction over a party is "whether the defendant purposefully established
           'minimum contacts' in the forum State." In World-Wide Volkswagen, the Supreme
           Court explained that introducing a product into the stream of commerce may serve
           as the basis for personal jurisdiction if the sale of that product "is not simply an
           isolated occurrence, but arises from the efforts of the manufacturer . . . to serve,
           directly or indirectly, the market for its product."

           As Justice Brennan aptly explained in Asahi, the "stream of commerce refers not to
           unpredictable currents or eddies, but to the regular and anticipated flow of products
           from manufacture to distribution to retail sale." If a corporation "in this process is

16
     Florida was among the seven states the court considered.

                                                          12
2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799   Page 13 of 22




                                               REDACTED



REDACTED




                     REDACTED




                    REDACTED
     2:18-mn-02873-RMG                Date Filed 07/23/21       Entry Number 1799             Page 14 of 22




fluorosurfactants were used by AFFF manufacturers nationwide, that Dynax fluorosurfactants

were used in AFFF agents on the QPL, which of its customers had QPL-listed AFFFs, and that

QPL-listed AFFFs were mandated for military applications as well as all United States airports.

As such, the logical inference to be drawn from such facts are that Dynax fluorosurfactants

resultantly could be used in any State with an airport or any military location. Dynax did not restrict

sales of its fluorosurfactants to Florida,21 nor, did it restrict its fluorosurfactants sales to non-QPL

listed foams and sold to customers nationwide. As such, by putting its fluorosurfactants into a

marketplace, and by selling to customers who manufacture QPL-listed AFFF concentrate

throughout the United States, Dynax had every reason to anticipate that its fluorosurfactants would

end up in any State with an airport or a United States military base. As such, it should have

anticipated being haled into court in any such State.

           In light of the foregoing, this Court’s exercise of jurisdiction is certainly foreseeable and

comports with the Due Process clause of the United States Constitution.

           3. The Exercise of Specific Jurisdiction over Dynax is Proper22

           The Southern District of Florida has specific jurisdiction over Dynax. In the Eleventh

Circuit, a court may exercise specific jurisdiction "’over a defendant in a suit arising out of or

related to the defendant's contacts with the forum.’" Lewis v. Mercedes-Benz United States, No.

19-CIV-81220-RAR, 2021 U.S. Dist. LEXIS 60557, at *28-29 (S.D. Fla. Mar. 30, 2021) (citing

Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 414 n.9 (1984)).

           Further, “[t]he Court can exercise specific jurisdiction over a nonresident domestic

defendant if authorized by a state long-arm statute or a federal statute.” Id. “When analyzing a



21
     See Ex. F, at Response to Interrogatory No. 6.
22
  Plaintiff does not contend that it has general jurisdiction over Dynax, and, as such, Def’s Mem. as it pertains to
general jurisdiction should be denied as moot. See Def’s. Mem. at 6-7.

                                                        14
     2:18-mn-02873-RMG            Date Filed 07/23/21      Entry Number 1799          Page 15 of 22




motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2), the Court must

‘first determine whether the applicable statute potentially confers jurisdiction over the defendant,

and then determine whether the exercise of jurisdiction comports with due process.’" Id. (citing

Republic of Pan. v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 942 (11th Cir. 1997)).

           Here, as set forth in detail above, Florida’s long-arm statute clearly confers this Court with

specific jurisdiction, and the exercise of personal jurisdictional comports with Due Process.

Further, although Dynax contends that injury in Florida is insufficient to confer specific

jurisdiction, the Supreme Court recently underscored that while the place of injury alone may not

be sufficient to confer specific jurisdiction, both the place of residence of the Plaintiff and the place

of injury “may still be relevant in assessing the link between the defendant’s forum contacts and

the plaintiff’s suit – including its assertions of who was injured where.” Ford Motor Co., 141 S.

Ct. 1017, 1031 (2021). Here, Plaintiff is a resident of Florida and was injured in Florida, and, as

such, these two factors weigh heavily in favor of the exercise of jurisdiction being proper.

           Dynax relies on Zanakis v. Scanreco, Inc., Case No. 10-cv-2813-UU, 2019 U.S. Dist.

LEXIS 89210 (S.D. Fla. Feb. 6, 2019) for the proposition that even Plaintiff could show that its

products were used in an AFFF product that ended up in Florida that this is insufficient to establish

personal jurisdiction, because Dynax, like the defendant in Zanakis had no reason to expect its

component parts would be used by consumers in Florida.23 However, Dynax’s reliance on Zanakis

is misplaced. First, as discussed above, Dynax had every reason to understand that its

fluorosurfactants were being sold nationwide as it knew who its own customers were, and that

those customers were located throughout the United States. Moreover, Dynax knew its

fluorosurfactants were being incorporated into MIL-Spec AFFF, which is primarily used at


23
     See Def’s. Mem. at 9-10.

                                                    15
     2:18-mn-02873-RMG            Date Filed 07/23/21         Entry Number 1799            Page 16 of 22




military installations and airports. As such, Dynax had every reason to understand that its

fluorosurfactants may very well wind up in any State with an airport or a military base as those are

the primary end-users of MIL-Spec AFFF, which includes Florida, and more particularly, the

Pensacola International Airport/Bronson Field.24

        Finally, Dynax likewise relies heavily on Weirton Area Water Bd. v. 3M Co., No. 5:20-

CV-102, 2020 U.S. Dist. LEXIS 247885 (N.D.W. Va. Nov. 20, 2020) in support of its motion to

dismiss. Reliance on Weirton is unavailing. Both the factual allegations as well as the record before

the Court are distinctly different as between Weirton and ECUA. As an initial matter, the Weirton

case is not binding authority on this Court. Second, the plaintiffs in Weirton did not argue that as

a result of both Dynax’s multi-state customer base as well as its sales to AFFF manufacturers

whose products are on the QPL, that Dynax should have anticipated that its fluorosurfactants’

ultimate fate would be as component parts in AFFF agents used at airports and military bases, and,

as such that it should be apparent that its products may end up in any State with an airport or

military installation.

        Third, and importantly, Weirton decision noted that the most important part of its decision

hinged on the fact that the declaration from Dr. Kleiner that was submitted in that case stated that

“Dynax Corp. has never manufactured or sold PFOS or PFOA, the compounds complained of in

plaintiffs Complaint.” Weirton Area Water Bd., No. 5:20-CV-102, 2020 U.S. Dist. LEXIS 247885,

at *30 (N.D.W. Va. Nov. 20, 2020). As set forth in detail above, the fact the Dynax neither

manufactured nor sold PFOA or PFOS is a fact without consequence in this case. As the record




24
  Similar reasoning renders Dynax’s reliance on Smith v. Poly Expert, Inc., 186 F. Supp. 3d 1297, 1299-1300, 1305
(N.D. Fla. 2016) and Amtrust N. Am., on behalf of Douglas Wainwright v. Sennebogen Maschinenfabrik Gmbh, doing
business as Sennebogen, LLC, equally unpersuasive. See Def’s. Mem. at 10.

                                                       16
     2:18-mn-02873-RMG               Date Filed 07/23/21   Entry Number 1799          Page 17 of 22




makes clear, Dynax did manufacture fluorosurfactants using C8 telomer iodides,25 which were

incorporated into MIL-spec AFFF foams,26 and those C8 telomer iodides are PFOA precursors,

or, in other words, can breakdown to PFOA in the environment.27 Because a central tenant of the

Weirton decision did not consider the important fact that Dynax’s fluorosurfactant products can

breakdown to PFOA, the Weirton decision is factually flawed. That factual flaw does not exist in

this case where clear evidence substantiates both Dynax’s role in the AFFF marketplace as well as

its contribution to overall PFOA contamination resulting from incorporation of its C8-based

fluorosurfactants into MIL-Spec AFFF agents. As such, Weirton provides little support for

Dynax’s motion to dismiss.

           In light of the foregoing, it is clear that Dynax is subject to jurisdiction in this Court and

thus Plaintiff requests that its motion be denied.

           B.       Acts of a Co-Conspirator May Be Imputed to Nonresident

           The acts of an in-state co-conspirator may be imputed to an out-of-state co-conspirator for

the purpose of analyzing the nonresident’s contacts with the forum under due process and long-

arm statutes. See Hammond v. Butler, Means, Evins & Brown, 388 S.E.2d 796, 798 (S.C. 1990)

(“an out-of-state defendant may be subject to jurisdiction under a long-arm statute on the theory

that his co-conspirator conducted activities in a particular state pursuant to the conspiracy.”) (citing

Ghazoul v. Int’l Mgmt. Servs., 398 F. Supp. 307 (S.D.N.Y. 1975)). “Florida courts have held that

the state's long-arm statute can support personal jurisdiction over any alleged conspirator where

any other co-conspirator commits an act in Florida in furtherance of the conspiracy, even if the

defendant over whom personal jurisdiction is sought individually committed no act in, or had no


25
     See Ex A, at Response to Interrogatory No. 2.
26
     See supra note 18.
27
     See supra note 6-7.

                                                     17
     2:18-mn-02873-RMG               Date Filed 07/23/21          Entry Number 1799             Page 18 of 22




relevant contact with, Florida.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1281–82 (11th Cir.

2009).

           Emerald Coast alleged that all Defendants participated in a conspiracy. (Am. Compl. ¶¶

117-20), as such, the in-state contacts of any defendant can be computed to its co-conspirators,

including but not limited to the in-state actions of each of the AFFF manufacturers to which Dynax

sold its fluorosurfactants. Thus, jurisdiction is properly imputed to Dynax based on the in-state

presence of, among others, Ansul/Tyco, Buckeye, Kidde Fire PA, Certol, Fire Service Plus,

National Foam PA, Amerex/Solberg, Momar, Perimeter Solutions, Chemori, US Foam

Technologies, and Verde,28 thereby further buttressing the propriety of exercising jurisdiction over

Dynax.

C.         In the Alternative, the Court Should Deny Dynax’s Motion to Dismiss as Moot.

           Should the Court determine that the exercise of personal jurisdiction over Dynax is

improper, then the Court should deny Dynax’s motion as moot. As the Court is aware, on

December 7, 2018, the Judicial Panel on Multidistrict Litigation (“JPML”) centralized for pretrial

purposes all actions involving the use of AFFF products that caused releases, contamination and/or

exposure and resultant harm from PFOA and/or PFOS. In re Aqueous Film-Forming Foams Prods.

Liab. Litig., 357 F. Supp. 3d 1391 (J.P.M.L. 2018)(“MDL 2873”). The JPML further held that

such consolidation “will serve the convenience of the parties and witnesses and promote the just

and efficient conduct of this litigation.” Id. at 1394. As set forth below, Dynax’s motion to dismiss

does nothing more than frustrate the JPML’s purpose.

           On May 14, 2021, ECUA filed a protective action in the United States District Court for

the Southern District of New York. As set forth in the Kleiner Decl., Dynax’s principal place of


28
     Dynax sold its fluorosurfactants to each of these foam manufacturers. See Ex. A, Response to Interrogatory No.
4.

                                                          18
     2:18-mn-02873-RMG              Date Filed 07/23/21           Entry Number 1799             Page 19 of 22




business is 103 Fairview Park Drive, Elmsford, New York 10523-1544,29 which is located in the

Southern District of New York.30 As such, Dynax is subject to general jurisdiction in New York.

            On June 15, 2021, the protective action became part of MDL 2873; the case number is

2:21-cv-01790. Since there is no question that general jurisdiction can be asserted against Dynax

where it is “essentially at home,” Ford Motor Co., 141 S.Ct. at 1024, the specific jurisdiction

challenge Dynax currently asserts against the ECUA is now essentially moot. Plaintiff submits that

Defendant’s Motion should be denied as moot to avoid expending unnecessary legal and judicial

resources over a matter that is avoidable and contrary to the MDL’s purpose. See In re Aqueous

Film-Forming Foams Prods. Liab. Litig., 357 F. Supp. 3d 1391, 1394 (J.P.M.L. 2018)

(consolidation “will serve the convenience of the parties and witnesses and promote the just and

efficient conduct of this litigation.”)

            Dynax should not be heard to challenge this request as “[t]here is nothing necessarily

inappropriate ... about filing a protective action.” Exxon Mobil v. Saudi Basic Industries, 544 U.S.

280, 294 n.9 (2005). Such actions provide a “fall back plan” to jurisdictional challenges in the

event that a lack of jurisdiction is found in a separate action. Jones v. Cont'l Motors, 2012 WL

2733670, at *2 (S.D. Ala. July 6, 2012).31 The protective action provides a procedurally justified

backstop and ensures this proceeding can continue without needless personal jurisdiction motions




29
     Id. ¶ 3.
30
 Dr. Kleiner’s Declaration suggests that Dynax’s headquarters has moved to 79 Westchester Avenue, Pound Ridge,
New York 10576. See Kleiner Decl. ¶¶ 2-3 [ECF No. 1287-2]. Both addresses are located in Westchester County,
New York.
31
   “It is common practice and one dictated by ‘elementary prudence’ for a plaintiff to file a second, protective action
if personal jurisdiction over a defendant might reasonably be contested in the original action.” Campbell v. Fernandez,
473 P.3d 675, 676 (Wash. Ct. App. 2020)(citing as example, Saylor v. Dyniewski, 836 F.2d 341, 345 (7th Cir.
1988)); see also McFarlane v. Esquire Magazine, 74 F.3d 1296, 1301 (D.C. Cir. 1996).

                                                         19
  2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799         Page 20 of 22




practice. Rather than dismissal, transfer and consolidation into this MDL is the appropriate

remedy.

       Given the filing of the protective action, Dynax’s motion to dismiss is moot and should be

denied as such.

                                         CONCLUSION

       For the reasons set forth above, ECUA respectfully requests that the Court deny Dynax’s

motion in its entirety, or, in the alternative, deny the motion as moot in light of the filing of the

protective action in the Southern District of New York and/or permit Plaintiff leave to amend its

Complaint to include additional jurisdictional allegations.

Dated: July 23, 2021                                          /s/ Fred Thompson, III
                                                              Motley Rice LLC
                                                              28 Bridgeside Boulevard
                                                              Mt. Pleasant, SC 29464
                                                              P: (843) 216-9000
                                                              Fax: 843-216-9440
                                                              fthompson@motleyrice.com

                                                              Plaintiffs’ Liaison Counsel

                                                                     -and-

                                                              /s/ Michael A. London

                                                              Michael A London
                                                              Douglas and London PC
                                                              59 Maiden Lane
                                                              6th Floor
                                                              New York, NY 10038
                                                              P: (212)-566-7500
                                                              F: (212)-566-7501
                                                              mlondon@douglasandlondon.com

                                                              Paul J. Napoli
                                                              Napoli Shkolnik PLLC
                                                              1301 Avenue Of The Americas
                                                              10th Floor
                                                              New York, NY 10019


                                                 20
2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799      Page 21 of 22




                                              P: (212)-397-1000
                                              F: (646)-843-7603
                                              pnapoli@napolilaw.com

                                              Scott Summy
                                              Baron & Budd, P.C.
                                              3102 Oak Lawn Avenue
                                              Suite 1100
                                              Dallas, TX 75219
                                              P: (214)-521-3605
                                              ssummy@baronbudd.com

                                              Co-lead Counsel for Plaintiffs




                                   21
  2:18-mn-02873-RMG          Date Filed 07/23/21       Entry Number 1799         Page 22 of 22




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was electronically filed with

this Court’s CM/ECF on this 23rd day July, 2021 and was thus served electronically upon

counsel of record.


                                                             /s/ Fred Thompson, III




                                                22
